United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        February 13, 2007
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 05-11462
                        Conference Calendar


CLINTON CODY BROWN,

                                    Plaintiff-Appellant,

versus

RONALD R. LACY, Dr.; SHARON WOOLERY,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 2:04-CV-46
                      --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Clinton Cody Brown, Texas prisoner # 775240, appeals the

district court’s judgment entered in favor of the defendants

following a jury trial of Brown’s 42 U.S.C. § 1983 claims.        Brown

alleged that the defendants were deliberately indifferent to his

serious medical needs by causing him to be exposed to and to

contract tuberculosis from a fellow inmate.

     On appeal, Brown contends that (1) the district court erred

in refusing to permit him to read into the record, during cross-

examination of defense experts, medical pamphlets and treatises

and (2) the defense experts committed fraud and misrepresentation

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 05-11462
                                -2-

by testifying falsely regarding the relationship between

tuberculosis and Mycobacterium Avium Complex, an avian disease.

Brown has not provided a transcript of the trial or any pretrial

hearing.   The absence of transcripts prevents us from reviewing

Brown’s arguments concerning matters or rulings that occurred at

transcribed proceedings.   See Richardson v. Henry, 902 F.2d 414,

416 (5th Cir. 1990).

     APPEAL DISMISSED.